NO. 07-07-0500-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

FEBRUARY 28, 2008

______________________________


MILES B. HORTON, 

                                                                                      Appellant

v.

THE STATE OF TEXAS, 

                                                                                      Appellee


_________________________________

FROM THE COUNTY COURT AT LAW NO. TWO OF LUBBOCK COUNTY;

NO. 2007-443823; HON. DRUE FARMER, PRESIDING

_______________________________
 
Abatement and Remand

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
          Miles B. Horton (appellant) filed a notice of appeal from his conviction for driving
while intoxicated on December 19, 2007.  On December 14, 2007, the trial court signed
its certification representing that appellant has the right of appeal.  However, the appellate
record reflects that appellant failed to sign the certification pursuant to Texas Rule of
Appellate Procedure 25.2(d) which requires the certification to be signed by appellant and
a copy served on him.

          Consequently, we abate the appeal and remand the cause to the County Court at
Law Number Two of Lubbock County (trial court) for further proceedings.  Upon remand,
the trial court shall take such action necessary to secure and file with this court a certificate
of right to appeal that complies with Texas Rule of Appellate Procedure 25.2(d) by March
28, 2008.  Should additional time be needed to perform these tasks, the trial court may
request same on or before March 28, 2008.
          It is so ordered.
                                                                           Per Curiam
Do not publish.